UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6991


ANGELO HAM, a/k/a Angelo Bernard Ham,

                Plaintiff - Appellant,

          v.

DENNIS PATTERSON; ANTHONY J. PADULA; JAMES C. DEAN; SHARON
PATTERSON; OFFICER S. WILSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:11-cv-00853-JMC)


Submitted:   July 18, 2012                 Decided:   July 20, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angelo       B.    Ham   appeals    the     district     court’s    order

dismissing his 42 U.S.C. § 1983 (2006) complaint.                           On appeal,

Ham argues that the district court erred in concluding that he

did not file objections to the magistrate judge’s report and

recommendation.            A review of the record reveals that Ham did

file objections.           However, although the district court made an

erroneous finding of fact, such error does not require reversal

here.    United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005)

(this court is “not limited to evaluation of the grounds offered

by the district court to support its decision, but may affirm on

any grounds apparent from the record”).

              We    have    reviewed     the     record   and    conclude      that   the

magistrate judge’s report and recommendation correctly concluded

that    Ham    failed      to    state   a   constitutional       violation      in   his

complaint because he did not articulate the denial of a liberty

interest.          The    most    specific     description      of    the   injury    Ham

suffered is that “multiple of his privileges and rights were

taken for extended periods of time, consecutive.”                            (E.R. 6).

Ham does not specify what privileges were taken away as a result

of the disciplinary hearing.                 This vague reference to “loss of

privileges” is insufficient to implicate a liberty interest and,

thus,    Ham       does    not    sufficiently      allege      the   denial     of   any

constitutional right.              Accordingly, we affirm the dismissal of

                                             2
Ham’s complaint.        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      3